Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-10, 12, 14-15, 17-20, and 23-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pg. 6-11, filed 11 Jun 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 29 Oct 2020 have been withdrawn. In particular, as Applicant argued specifically on pg. 9-10 of the Appeal Brief, one of ordinary skill in the art would have not been motivated to combine Souchon with Azuma. Although Souchon discloses dividing an ultrasound frame into a plurality of sections based on a strain decay at a given depth, as explained in pg. 8-9 of the Final Office Action of 29 Oct 2020, Souchon is directed to increasing the contrast of strain elastography in an ultrasound frame, whereas the instant application is directed to identifying an ultrasound frame set based on a section of an ultrasound frame divided based on strain decay for estimating elastography. Additionally, as noted in pg. 3-8 of the Final Office Action of 29 Oct 2020, when the claims are considered as a whole, neither Azuma nor Park discloses at least “wherein each of the plurality of frames is divided into the plurality of sections based on a strain decay at a given depth,” as recited in the claims. Azuma discloses at least generating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799